Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21051 Name of Fund: BlackRock Maryland Municipal Bond Trust (BZM) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Maryland Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock Maryland Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds (000) Value Maryland - 113.3% Annapolis, Maryland, Special Obligation Revenue Bonds (Park Place Project), Series A, 5.35%, 7/01/34 $ 500 $ 430,415 Anne Arundel County, Maryland, EDR (Community College Project), 5.25%, 9/01/28 2,870 2,923,325 Baltimore County, Maryland, Metropolitan District, GO, 67th Issue, 5%, 6/01/22 2,000 2,086,520 Baltimore County, Maryland, Metropolitan District, GO, 68th Issue, 5%, 8/01/28 2,000 2,037,500 Baltimore County, Maryland, Revenue Refunding Bonds (Oak Crest Village, Inc.), Series A, 5%, 1/01/37 1,000 918,900 Baltimore, Maryland, Special Obligation Tax Bonds (Harborview Lot Number 2), 6.50%, 7/01/31 1,000 1,003,410 Baltimore, Maryland, Wastewater Project Revenue Refunding Bonds, Series A, 5.20%, 7/01/32 (a) 3,500 3,547,355 Baltimore, Maryland, Wastewater Project Revenue Refunding Bonds, Series A, 5.125%, 7/01/42 (a) 2,000 2,003,840 Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), 6.625%, 7/01/25 1,000 1,005,990 Howard County, Maryland, Retirement Community Revenue Refunding Bonds (Columbia Vantage House Corporation), Series A, 5.25%, 4/01/33 500 419,665 Maryland State Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, AMT, Series H, 5.10%, 9/01/37 250 238,307 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (Baltimore Board of Child Care), 5.375%, 7/01/32 2,000 2,022,900 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (Carroll County General Hospital), 6%, 7/01/37 1,990 2,022,218 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (Loyola College), 5%, 10/01/39 2,000 1,990,440 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (Union Hospital of Cecil County), 5.625%, 7/01/32 2,000 2,025,700 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (University of Maryland Medical System), 5.25%, 7/01/11 (b) 2,000 2,138,340 Maryland State Health and Higher Educational Facilities Authority, Revenue Refunding Bonds (Peninsula Regional Medical Center), 5%, 7/01/36 1,000 982,180 Portfolio Abbreviations To simplify the listings of BlackRock Maryland Municipal Bond Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) EDR Economic Development Revenue Bonds GO General Obligation Bonds 1 BlackRock Maryland Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Maryland State Industrial Development Financing Authority, EDR (Our Lady of Good Counsel School), Series A, 6%, 5/01/35 $ $ Maryland State Transportation Authority, Parking Revenue Bonds (Baltimore/Washington International Airport), AMT, Series B, 5.125%, 3/01/24 (c) Montgomery County, Maryland, Lease Revenue Bonds (Metrorail Garage Projects), 5%, 6/01/23 Montgomery County, Maryland, Lease Revenue Bonds (Metrorail Garage Projects), 5%, 6/01/24 Prince Georges County, Maryland, Special Obligation Bonds (National Harbor Project), 5.20%, 7/01/34 Puerto Rico - 20.6% Children's Trust Fund Project of Puerto Rico, Tobacco Settlement Revenue Refunding Bonds, 5.50%, 5/15/39 Puerto Rico Commonwealth Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series CC, 5.25%, 7/01/36 (d) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series D, 5.25%, 7/01/12 (b) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.375%, 7/01/33 Total Municipal Bonds (Cost - $39,605,190) - 133.9% Municipal Bonds Transferred to Tender Option Bond Trusts (e) Maryland - 10.3% Maryland State Transportation Authority, Transportation Facilities Projects Revenue Bonds, 5%, 7/01/41 (d) Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $3,057,849) - 10.3% Corporate Bonds Multi-State - 7.5% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (f) Total Corporate Bonds (Cost - $2,000,000) - 7.5% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 1.71% (g)(h) Total Short-Term Securities (Cost - $3,800,000) - 12.6% Total Investments (Cost - $48,463,039*) - 164.3% Other Assets Less Liabilities - 2.3% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (6.6%) ) Preferred Shares, at Redemption Value - (60.0%) ) Net Assets Applicable to Common Shares - 100.0% $ 2 BlackRock Maryland Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) FGIC Insured. (b) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (c) AMBAC Insured. (d) FSA Insured. (e) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as a collateral in a financing transaction. (f) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. The Trust is not obligated for costs associated with the registration of restricted securities. (g) Represents the current yield as of report date. (h) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Dividend Affiliate Activity Income Merrill Lynch Institutional Tax-Exempt Fund $ 3 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Maryland Municipal Bond Trust By: /s Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Maryland Municipal Bond Trust Date: July 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Maryland Municipal Bond Trust Date: July 18, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Maryland Municipal Bond Trust Date: July 18, 2008
